Exhibit 99.1 August 22, 2011 Ofer Elyakim Chief Executive Officer DSP Group 2580 North First Street Suite 460 San Jose, CA 95131 CC: Board of Directors Dear Ofer, Starboard Value LP, together with its affiliates, beneficially owns 9.1% of the outstanding common stock of DSP Group ("DSP" or "the Company"), making us one of the Company's largest shareholders. We firmly believe that the shares of DSP are deeply undervalued and that significant opportunities exist to improve shareholder value based on management and the Board of Directors (the "Board") taking the necessary actions in accordance with the recommendations we outline below. As stewards of shareholder interests, it is incumbent upon the Board to fully evaluate these opportunities that could significantly enhance value. The core issue facing DSP is excessive spending in pursuit of non-core growth initiatives that have failed to produce expected revenue growth and, in turn, have severely impacted the profitability of DSP. We believe shareholders have grown increasingly frustrated given the deteriorating financial results and poor short, medium, and long-term stock price performance. To address these issues, we believe the Company should immediately reduce spending on non-core growth initiatives in order to significantly improve profitability as well as hire a reputable investment bank to explore strategic alternatives to maximize value for shareholders. Over almost any time frame, DSP's stock price has dramatically underperformed. As shown in the table below, over the past one-, three-, and five-year periods, DSP's stock price has declined by 2%, 17%, and 75%, respectively. This performance is significantly worse than both the broader equity indices and the S&P Information Technology Index. Share Price Performance (1) 1 Year 3 Year 5 Year Russell 2000 Index % -6.9
